Title: From George Washington to Elias Dayton, 1 March 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters Philadelphia March 1st 1782
                        
                        I have received your Letter of the 22nd of Febry enclosing the Proceedings of a Court Martial on James Fury a
                            Soldier of the 2nd Regt of Jersey who is sentenced to death for desertion—I have approved the Sentence, without appointing
                            the time for his Execution—Should it, upon farther consideration, be deemed necessary that an example of this kind should
                            be made at the present time, and that the Person now under Sentence is a proper subject for such an example; you will be
                            pleased to signify the same to me—And a Warrant will be made out accordingly—otherwise the punishment may still be
                            remitted.
                        I had heard thro’ another channel, of the sailing of the Fleet you mention, but am not perfectly satisfied
                            with regard to the supposed object of it, should that be ascertained, or any other Movement take place, I shall be glad to
                            be advised thereof, as soon as may be—and also whether there is any truth in the report that Barracks are building in New
                            York, & preparations making for the reception of Troops; which would be a strong circumstance to corroborate the
                            opinion that the Fleet is destined to Charles Town—if the fact is so (that is, respecting the preparations) it must be a
                            matter of such public notoriety as cannot escape the most cursory or superficial observation. I am Sir, With great regard
                            Your Most Obedt Servant
                        
                            Go: Washington
                        
                    